Case 2:19-cv-01188-JAD-EJY Document 15 Filed 08/23/19 Page 1 of 2




                                             ECF Nos. 7, 8, 9, 14, 15
Case 2:19-cv-01188-JAD-EJY Document 15 Filed 08/23/19 Page 2 of 2




        Based on the parties' stipulation [ECF No. 15] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. All pending motions [ECF Nos. 7, 8, 9, 14] are DENIED
as moot. The Clerk of Court is directed to CLOSE THIS CASE.

                                             _________________________________
                                                             ____
                                                               _ ________
                                                                        _ __
                                                                           _ _____
                                             U.S. District Judge  JJennifer
                                                             dgee Jeenn
                                                                     n ifer A   Dorsey
                                                                            A.. Do
                                                                                D
                                             Dated: August 25, 2019
